DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 and 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from cancelled claim 2, thus fails to further limit a parent claim. Claim 27 recites “the spindle-like stimulation comprises a spindle component and a slow oscillation component”. This limitation is recited in parent claim 26, thus claim 27 fails to further limit a parent claim.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 11, 12, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0015469 (Walter et al.).
Regarding claim 1, Walter et al. teaches a brain-stimulating device for enhancing memory (abstract; [0016]; [0055]), comprising: an EEG measurement unit (Figure 10, EEG apparatus, 1010) configured to measure an EEG signal of a brain ([0049]; [0051]; [0141]); and a stimulation unit (figure 10, stimulation apparatus, 1008) configured to apply a spindle-like stimulation to the brain in response to a generation of a slow oscillation included in the EEG signal (TMS delivered as oscillating, or spindle-like, field, [0052]; stimulation applied upon detecting subject is undergoing slow wave or sleep spindles, [0059]-[0060], [0150]; TMS, auditory, and visual apparatuses “same as previously described”, [0144]); wherein the spindle-like stimulation comprises a spindle component and a slow oscillation component, wherein the slow oscillation component of the spindle-like stimulation is substantially in-phase with the slow oscillation of the EEG signal (slow wave and spindle bands, [0004]; TMS delivered as an oscillating magnetic field “at one or more selected frequency ranges” of at least 3 Hz, less than 8 Hz, “or faster or slower frequency ranges”, [0052], and “TMS may be delivered…during sleep when the subject is determined…to be undergoing a more specific portion of the sleep cycle”, [0060]. The limitation “configured to apply a spindle-like stimulation” further defined as comprising “a spindle component and slow oscillation component, wherein the slow oscillation component of the spindle-like stimulation is substantially in-phase with the slow oscillation of the EEG signal” is functional language. Since the oscillating magnetic field produced by the TMS apparatus may include the disclosed frequency ranges corresponding to slow wave and 
Regarding claim 7, Walter et al. teaches the stimulation unit is configured to apply the spindle-like stimulation is applied to the brain in a slow wave sleep state ([0050]; [0059]-[0060]; [0150]).
Regarding claim 8, Walter et al. teaches the EEG measurement unit (1010) comprises a measurement electrode, wherein the measurement electrode is designed to be disposed on a prefrontal lobe scalp ([0051]; [0141]).
Regarding claim 11, Walter et al. teaches the spindle-like stimulation is magnetic or electromagnetic wave stimulation ([0052]; [0144]).
Regarding claim 12, Walter et al. teaches the stimulation unit (1008) is configured to apply the spindle-like stimulation to a thalamic reticular nucleus of the brain (TMS device capable of applying spindle-like stimulation to a thalamic reticular nucleus to perform the claimed function, [0050]; [0144]).
Regarding claim 19, Walter et al. teaches a control unit (Figure 10, controller, 1002), wherein the control unit (1002) controls any one selected from the group consisting of: an intensity of the spindle-like stimulation; a phase difference between a slow oscillation component of the spindle like stimulation and a slow oscillation included in the EEG signal; and an on/off operation of the stimulation unit ([0109]-[0110]; [0139]; “the TMS apparatus 1018…may be substantially similar to the…TMS apparatus…as previously described herein”, [0144]).
claim 21, Walter et al. teaches a portable device (Figure 13, configuration apparatus, 1300) configured to be operated in cooperation with the brain-stimulating device (Figure 10) according to claim 1 ([0157]), comprising: a communication unit (Figure 13, input interface, 1304 and output interface, 1306) configured to perform communication with the brain-stimulating device (Figure 10) ([0155]; [0157]-[0158]); and a touch display unit (touch screen, [0158]), wherein the touch display unit displays an image necessary for controlling an intensity of spindle-like stimulation; 5an image necessary for controlling phase difference between a slow oscillation component of the spindle-like stimulation and slow oscillation included in an EEG signal; and an image necessary for controlling on/off operation of the brain-stimulating device ([0158]-[0159]; [0163]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) in view of U.S. Patent Application Publication No. 2015/0297109 (Garten et al.).
Regarding claims 4 and 5, Walter et al. teaches all the limitations of claim 1. Walter et al. teaches the frequency of the spindle component of the spindle-like stimulation may be at least 3 Hz, or “faster or slower” (TMS delivered as an oscillating magnetic field “at one or more selected frequency ranges” of at least 3 Hz, less than 8 Hz, “or faster or slower frequency 
However, Garten et al. teaches a brain-stimulating device, comprising: an EEG measurement unit configured to measure an EEG signal of a brain; and a stimulation unit configured to apply a spindle-like stimulation to the brain in response to the EEG signal, wherein a frequency of the spindle component is within a spindle frequency range of the EEG, of 11 to 16 Hz (pulsed, spindle-like stimulation delivered to the user at 13-15 Hz in response to detecting spindle waves in the measured EEG, [0559]-[0576]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the spindle component of the stimulation of Walter et al. such that it is delivered in the spindle frequency range of 13-15 Hz as taught by Garten et al., because Garten et al. teaches delivering spindle-like stimulation to a user within a spindle frequency range of 11-16 Hz entrains the user’s brain to the spindle frequencies to thereby improve cognitive function, memory, and sleep latency ([0576]).
Regarding claim 6, Walter et al. in view of Garten et al. teaches all the limitations of claim 5. The modified device of Walter et al. and Garten et al. teach the spindle component of the spindle-like stimulation is substantially in-phase with the spindle of the EEG signal (Walter et al.: stimulation delivered when the sleep spindles detected, [0059]-[0060] and [0062]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) in view of U.S. Patent Application Publication No. 2014/0057232 (Wetmore et al.).
claim 10, Walter et al. teaches all the limitations of claim 1. Walter et al. teaches the stimulation unit includes a plurality of different stimulation types ([0144]-[0145]), but does not teach the stimulation unit includes a focused ultrasound element.
However, Wetmore et al. teaches a brain-stimulating device and method for enhancing memory (abstract; [0288]), comprising: an EEG measurement unit r measuring an EEG signal of a brain ([0017]; [0127]); and a stimulation unit to apply a spindle-like stimulation to the brain in response to the generation of a slow oscillation included in the EEG signal ([0017]-[0018]; [0127]), wherein the stimulation unit comprises a focused ultrasound element ([0018]; [0185]; [0288]; [0306]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation unit of Walter et al. to include a focused ultrasound element as taught by Wetmore et al., because Wetmore et al. teaches providing forms of stimulation including focused ultrasound, auditory, visual, and magnetic stimulation in response to detected slow wave oscillations effect brain activity during sleep to improve cognitive function, including improving memory ([0288]).
Claims 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) in view of U.S. Patent Application Publication No. 2017/0340854 (Geerlings et al.).
Regarding claim 13, Walter et al. teaches all the limitations of claim 1. Walter et al. teaches the stimulation unit comprises: 
an element receiving an input of the EEG signal for processing to identify a frequency band of the slow oscillation (element of controller receiving signals from EEG device, [0017]; [0141]; [0150]); 

an up-state detection unit outputting an up-state signal corresponding to the up-state of the slow oscillation in response to the slow oscillation detection 20signal (“increase in slope of the 1-2 hertz slow waveform of the electrical activity of the slow wave sleep”, [0064]); 
a stimulation control signal generation unit generating a stimulation control signal during the output of the up-state signal (stimulation initiated upon detection of increase in slow wave signal slope, [0064]); and 
a stimulation element applying the 25spindle-like stimulation to the brain in response to the stimulation control signal ([0048]-[0049]; [0059]-[0060]; [0064]; [0139]; [0144]).
Walter et al. does not specify the device includes a filter configured to receive an input of the EEG signal to allow a signal corresponding to a frequency band of the slow oscillation to pass therethrough.
However, Geerlings et al. teaches a brain-stimulating device and method of use (abstract), comprising: an EEG measurement unit configured to measure an EEG signal of a brain ([0019]); and a stimulation unit (Figure 1, sensory stimulator, 16) configured to apply a spindle-like stimulation to the brain response to the generation of a slow oscillation included in the EEG signal ([0018]-[0021]); and a filter configured to receive an input of the EEG signal to allow a signal corresponding to a frequency band of the slow oscillation to pass therethrough ([0018]; [0020]; band-pass filter of EEG identifying slow wave activity, [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 15, Walter et al. in view of Geerlings et al. teaches all the limitations of claim 13. Walter et al. teaches the stimulation unit (1008) further comprises a sleep state 10determination unit configured to determine a sleep state based on the EEG signal or a signal induced from the EEG signal, and the sleep state determination unit turns on some of the stimulation unit when the sleep state is a slow wave sleep state (circuit and/or program element determining the sleep state based on the EEG signal, and initiating stimulation when a slow wave sleep state is detected: [0050]; [0059]-[0060]; [0062]; [0141]; [0150]).
Regarding claim 18, Walter et al. in view of Geerlings et al. teaches all the limitations of claim 13. Walter et al. teaches the stimulation unit further comprises a spindle detection unit configured to detect a spindle included in the EEG signal ([0060]; [0062]; [0150]).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) in view of WO 2016/028635 (Santostasi et al.).
Regarding claim 26, Walter et al. teaches a method for enhancing memory ([0016]; [0055]; [0148]), comprising: (a) measuring an EEG signal of a brain ([0049]; [0051]; [0141]); and (b) applying a spindle-like stimulation to the brain in response to the generation of a slow oscillation included in the EEG signal (TMS delivered as oscillating, or spindle-like, field, 
However, Santostasi et al. teaches a method for enhancing memory (improving sleep leads to improved memory, abstract, [0005], [0027]), comprising: (a) measuring an EEG signal of a brain; and (b) applying a spindle-like stimulation to the brain in response to a generation of a slow oscillation included in the EEG signal, wherein a slow oscillation component of the spindle-like stimulation is substantially in-phase with the slow oscillation of the EEG signal ([0031]-[0032]; [0034]; [0038]; [0048]; [0052]-[0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Walter et al. such that the slow oscillation component of the spindle-like stimulation is substantially in-phase with the slow oscillation of the EEG signal as taught by Santostasi et al., because Santostasi et al. teaches supplying slow oscillation stimulation substantially in-phase with the slow oscillation of the measured EEG signal increases “efficacy and characteristics of slow-wave induction”, resulting in “enhanced deep sleep (e.g., SWA), improved sleep quality, improved memory…etc.” ([0027]; [0038]).
Regarding claim 27.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) in view of WO 2016/028635 (Santostasi et al.) as applied to claim 26 above, and further in view of U.S. Patent Application Publication No. 2014/0057232 (Wetmore et al.).
Regarding claim 28, Walter et al. in view of Santostasi et al. teaches all the limitations of claim 26. Walter et al. teaches the stimulation unit includes a plurality of different stimulation types ([0144]-[0145]), but does not teach the stimulation unit includes a focused ultrasound element.
However, Wetmore et al. teaches a brain-stimulating device and method for enhancing memory (abstract; [0288]), comprising: an EEG measurement unit r measuring an EEG signal of a brain ([0017]; [0127]); and a stimulation unit to apply a spindle-like stimulation to the brain in response to the generation of a slow oscillation included in the EEG signal ([0017]-[0018]; [0127]), wherein the stimulation unit comprises a focused ultrasound element ([0018]; [0185]; [0288]; [0306]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation unit of Walter et al. and Santostasi et al. to include a focused ultrasound element as taught by Wetmore et al., because Wetmore et al. teaches providing forms of stimulation including focused ultrasound, auditory, visual, and magnetic stimulation in response to detected slow wave oscillations effect brain activity during sleep to improve cognitive function, including improving memory ([0288]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0015469 (Walter et al.) in view of WO 2016/028635 (Santostasi et al.) as applied to claim 26 above, and further in view of U.S. Patent Application Publication No. 2017/0340854 (Geerlings et al.).
claim 29, Walter et al. in view of Santostasi et al. teaches all the limitations of claim 26. Walter et al. teaches the stimulation unit comprises: 
an element receiving an input of the EEG signal for processing to identify a frequency band of the slow oscillation (element of controller receiving signals from EEG device, [0017]; [0141]; [0150]); 
a slow oscillation detection unit detecting the generation of the slow oscillation from an 15output signal from the element, and output a slow oscillation detection signal (EEG signals monitored and analyzed to detect slow wave oscillation, stimulation initiated upon detection: [0017]; [0059]-[0060], [0062]; [0141]; [0150]); 
an up-state detection unit outputting an up-state signal corresponding to the up-state of the slow oscillation in response to the slow oscillation detection 20signal (“increase in slope of the 1-2 hertz slow waveform of the electrical activity of the slow wave sleep”, [0064]); 
a stimulation control signal generation unit generating a stimulation control signal during the output of the up-state signal (stimulation initiated upon detection of increase in slow wave signal slope, [0064]); and 
a stimulation element applying the 25spindle-like stimulation to the brain in response to the stimulation control signal ([0048]-[0049]; [0059]-[0060]; [0064]; [0139]; [0144]).
Walter et al. and Santostasi et al. as cited does not specify the device includes a filter configured to receive an input of the EEG signal to allow a signal corresponding to a frequency band of the slow oscillation to pass therethrough.
However, Geerlings et al. teaches a brain-stimulating device and method of use (abstract), comprising: an EEG measurement unit configured to measure an EEG signal of a brain ([0019]); and a stimulation unit (Figure 1, sensory stimulator, 16) configured to apply a 
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 16 November 2021, with respect to the rejections under 35 U.S.C. 101 and 112(b) have been fully considered and are persuasive.  The rejections of 16 August 2021 have been withdrawn. 
Applicant's arguments filed 16 November 2021 with respect to the rejection of claim 1 and its dependents under 35 U.S.C. 102 and 103 citing at least Walter et al. have been fully considered but they are not persuasive. Applicant contends Walter et al. does not anticipate the limitations of claim 1 as amended (including the limitations of former claims 1-3) because the reference does not teach the TMS includes a spindle-like stimulation comprising a slow oscillation component of approximately less than 1 Hz and a spindle component of approximately 11-16 Hz, wherein the slow oscillation component is supplied substantially in-phase with the slow oscillation of the EEG signal as shown in Figure 2 reproduced (arguments, .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a spindle component of approximately 11-16 Hz delivered in an envelope of a slow oscillation component of approximately less than 1 Hz in-phase with the slow oscillation EEG signal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites “configured to apply a spindle-like stimulation…wherein the spindle-like stimulation comprises a spindle component and a slow oscillation component, wherein the slow oscillation component of the spindle-like stimulation is substantially in-phase with the slow oscillation of the EEG signal”. This limitation recites functional language, and further does not require the spindle component of approximately 11-16 Hz delivered in an envelope of a slow oscillation component of approximately less than 1 Hz in-phase with the slow oscillation EEG signal. Walter et al. teaches the brain-stimulating device is configured for providing stimulation to enhance memory (abstract; [0016]; [0055]). Walter et al. teaches the TMS is delivered as an oscillating magnetic field “at one or more selected frequency 
Applicant’s arguments, see page 12, filed 16 November 2021, with respect to the rejections of claim 26 and its dependents under 35 U.S.C. 102 and 103 citing at least Walter et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground of rejection is made in view of Walters et al. in view of Santostasi et al. as these references in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARRIE R DORNA/Primary Examiner, Art Unit 3791